Citation Nr: 0217807	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  99-20 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to a total rating based on unemployability due 
to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from April 1992 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran presented testimony from 
that RO at a video conference hearing held before the 
undersigned, seated in Washington, DC, in September 2002.

The Board notes that while the issue of entitlement to an 
increased rating for left knee disability was developed 
for appellate review, the veteran, at his September 2002 
hearing before the undersigned, withdrew his appeal of 
that issue.  Consequently, the only issue currently before 
the Board is that listed on the title page of this action.


FINDINGS OF FACT

1.  The veteran is currently 31 years of age, and has 
completed high school and training as an automobile 
mechanic and equipment operator.

2.  The veteran has not been employed since his discharge 
from service in January 1998.

3.  The veteran's service-connected disabilities preclude 
him from obtaining or maintaining any substantially 
gainful employment consistent with his education and 
occupational background. 




CONCLUSION OF LAW

The criteria for a total rating based on unemployability 
due to service-connected disabilities have been met.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his service-
connected low back and bilateral knee disabilities 
preclude him from obtaining or maintaining gainful 
employment.

Factual background

The veteran's service records show that he underwent a 
Medical Board proceeding in July 1996 in response to 
continued low back complaints; following review of his 
medical history and physical examination of the veteran, 
the Medical Board diagnosed low back and bilateral knee 
disability and concluded that the veteran's medical 
condition interfered with the reasonable performance of 
his assigned duties.  The veteran's case was referred to a 
Physical Evaluation Board, which in December 1996 and 
again in May 1997 determined that the veteran was unfit 
for duty on account of chronic mechanical low back pain 
and bilateral patellofemoral syndrome.  The veteran was 
thereafter discharged in January 1998 with severance pay.

On file is the report of a February 1998 VA examination, 
at which time the veteran reported that he was not 
working, and that he experienced problems with repetitive 
bending or lifting-type activities; he indicated that he 
was able to perform normal daily activities.  The veteran 
evidenced low back tenderness, soreness and pain on 
physical examination, without diminishment of strength.  
He also exhibited bilateral knee pain on range of motion 
testing but was able to ambulate independently.

On file are private medical records for April 1998 to 
September 2001 which document the deterioration of the 
veteran's low back condition and the development of 
radiculopathy in association therewith; his treating 
physicians concluded that surgery would not improve his 
low back condition.  The records show that he underwent 
left knee arthroscopies in July 1999 and September 2001.

In a September 1998 statement, D.W., M.D., Ph.D., 
indicated that he had treated the veteran since April 1998 
for a herniated disc with radiculopathy.  Dr. D.W. 
concluded that the veteran had been unable to work on a 
full-time basis since April 1998, and that the veteran was 
under restrictions to avoid any lifting or carrying 
activities.

On his VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, dated in 
October 1998, the veteran reported that he was born in 
August 1971, that he last worked on a full-time basis in 
January 1998 (on the day he was discharged from active 
duty), that his previous employment included working as an 
equipment operator in the United States Navy, and that the 
most money he had ever earned in a year was $17,900.  He 
reported that he had completed high school as well as 
training as an automobile mechanic and equipment operator.  
The veteran reported that he had attempted to obtain 
employment since January 1998 in a variety of positions.

In a December 1998 statement, Dr. D.W. explained that the 
veteran's back pain prevented him from sitting or standing 
longer than 30 minutes, and indicated that the veteran's 
symptoms had worsened despite physical therapy.  He 
concluded that the veteran was not capable of any work 
because of the back condition, and opined that the veteran 
was 100 percent disabled.

On VA examination in February 1999, the veteran reported 
that he was still unemployed, although he indicated that 
he was able to perform normal daily activities.  Findings 
on physical examination were similar to those noted at his 
February 1998 examination.  On VA examination in January 
2001, the veteran reported that he remained unemployed, 
noting that his back and knees prevented him from working.  
In particular, the veteran noted that he experienced 
difficulty with climbing, squatting and performing heavy 
work.

The veteran was afforded a hearing before a hearing 
officer at the RO in December 1999, at which time he 
testified that his left knee still tended to give way, 
despite his recent surgery in July 1999.  He testified 
that he last worked for the United States Navy, and 
contended that he was unable to work as a mechanic because 
of his back and knee problems.  The veteran stated that he 
did perform chores around the house and that he had held 
several jobs prior to service as a telemarketer, 
strawberry picker, and a cook.  The veteran indicated that 
he recently applied for a position as a truck driver, but 
was not hired, and he also testified that he had applied, 
unsuccessfully, for positions in the fast food industry 
and in banks and offices.  He testified that he was 
interested in receiving training in the computer industry, 
and was considering attending school to that end.

At his September 2002 hearing before the undersigned, the 
veteran testified that he was discharged from service on 
account of his bilateral knee disability, and that he had 
been unable to obtain employment since that time.  He 
testified that the medication he used for his service-
connected disabilities rendered him unable to drive or 
operate heavy equipment, and he indicated that he 
experienced difficulty with prolonged sitting in any 
event.  The veteran explained that he was unable to 
function as a mechanic because of the bending involved, 
and that he experienced difficulty in performing normal 
activities.  The veteran testified that his spouse 
performed most of the chores around the house.


Analysis

A total disability rating may be assigned where the 
schedular rating is less than total, and when the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, 
provided, however, that if there is only one such 
disability, it must be rated at 60 percent or more, and if 
there are two or more disabilities, there must be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  38 C.F.R. § 4.16 (2002).

The record reflects that the veteran's service-connected 
disabilities consist of degenerative disc disease L5-L6 
and L6-S1, rated as 40 percent disabling; left knee 
disability, currently rated as 20 percent disabling; right 
knee disability, rated as 10 percent disabling; loss of 
sense of taste, rated as 10 percent disabling; and injury 
of the lingual nerve with impaired sensation of the 
tongue, rated as 10 percent disabling.  The combined 
disability rating is 70 percent.  See 38 C.F.R. § 4.25 
(2002).  Consequently, the veteran meets the percentage 
criteria under 38 C.F.R. § 4.16(a).

The evidence demonstrates that although the veteran 
received training as a mechanic and worked as an equipment 
operator in service, he has not been employed in either 
capacity, or in any capacity for that matter, since his 
discharge in January 1998.  Moreover, the record reflects 
that the veteran was discharged from his last job (that 
is, as a sailor in the United States Navy) on account of 
his service-connected orthopedic disabilities, and Dr. 
D.W., in his September 1998 and December 1998 statements, 
essentially concluded that the veteran's low back 
disability rendered him unable to obtain or maintain 
gainful employment.  The Board notes that Dr. D.W.'s 
opinion is supported by the February 1998, February 1999 
and January 2001 VA examination reports which clearly 
demonstrate that the veteran's service-connected physical 
disabilities remain symptomatic and adversely affect his 
ability to perform the types of activities relevant to 
positions such an automobile mechanic and equipment 
operator.  In addition, the veteran's treating physicians 
have essentially concluded that the veteran's low back 
condition is not amenable to surgical relief.

In the Board's opinion, the evidence demonstrates that the 
veteran's service-connected disabilities preclude any form 
of substantially gainful employment consistent with his 
education and industrial background.  Therefore, the Board 
concludes that a total rating based on unemployability due 
to service-connected disabilities is warranted. 

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)), as implemented 
by VA regulations, 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R  §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)), which became 
effective during the pendency of this appeal.  The VCAA, 
among other things, modified VA's duties to notify and to 
assist claimants.  See generally VCAA, §§ 3,4,7; see also 
Holliday v. Principi, 14 Vet. App. 280, 284-86 (2001).  

In this case, the Board finds that the VCAA's duty-to-
notify provision has been fulfilled as evidenced by the 
March 1999 VA letter notifying the veteran of the March 
1999 rating decision denying the instant claim, and by the 
statement of the case issued in September 1999.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  See Quartuccio 
v. Principi , 16 Vet. App. 183 (2002).  Moreover, the 
record reflects that VA's duty-to-assist the veteran in 
the instant claim has been fulfilled.  In any event, in 
light of the disposition of the veteran's claim, the Board 
finds that further delay of the appellate process for the 
purpose of addressing any lingering duties required by the 
VCAA or by the implementing regulations is not warranted.


ORDER

Entitlement to a total rating based on unemployability due 
to service-connected disabilities is granted, subject to 
the provisions governing the payment of monetary benefits.









		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

